Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
	Claims 127, 261-263, 274 and 283-292 are pending in this application.  Claims 1-126, 128-260, 264-273, 275-282 have been cancelled. This is the fourth action on the merits. This action is in response to the applicants’ filing of an amendment to a final rejection on March 17, 2021.
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Examiner’s Amendment

	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas J. Pace on March 30, 2021.  The application has been amended as follows: 
Deletion of claim 284.

Examiner’s Statement of Reasons for Allowance

	Claims 127, 261-263, 274, 283, and 285-292 are allowed.
Claims 127, 261-263, 274, 283, and 285-292 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a compound of Formula V-a or V-b.
Conclusion
	Claims 127, 261-263, 274, 283, and 285-292 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699